DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-6 are objected to for failing to meet drawing criteria set forth in 37 CFR 1.84(l).  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
Figures 3-6 are objected to for containing reference numbers and/or characters that are too small.  Numbers, letters, and reference characters must measure at least 0.32 cm (1/8 inch) in height.  Refer to 37 CFR 1.84(p(3)).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “position sensor” (of the first position detecting device) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first position detecting device,” “second position detecting device,” and “arithmetic unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuochi et al. (US 2013/0066527) in view of Nakamura et al. (US 9,975,522), and further in view of Buckner (US 2010/0326481).
Mizuochi discloses;
Claim 1. A revolving work vehicle comprising: a base carrier (2); a revolving superstructure (3) provided above the base carrier in a manner capable of revolving; a work machine (6) supported by the swing body in a vertically rotatable manner; a second position detecting device (40a, 41a, and 42a) that detects a vertical position of the work machine with respect to the revolving superstructure; and an arithmetic unit (60f) that calculates a position of a working end (digging edge of 23) of the work machine based on results of detection by the first and second position detecting devices (Par. 0036-0045 and Fig. 2-3).  
Claim 3. The revolving work vehicle according to claim 1, wherein the work machine includes: a boom (10) that is attached in a vertically rotatable manner to the swing body; an arm (12) that is attached in a vertically rotatable manner to the boom; and a work attachment (23) that is attached in a vertically rotatable manner to the arm, the working end being included in the work attachment, and the second position measuring device includes: a position sensor (40a) that is installed on the boom; a position sensor (41a) that is installed on the arm; and a position sensor (42a) that is installed on a link (42) for transmitting drive power to the work attachment (Par. 0040-0045 and Fig. 3).  
Claim 4. A method for detecting a position of a working end of a revolving work vehicle, the method being used for the revolving work vehicle including: a revolving superstructure (3) provided above a base carrier (2) in a manner capable of revolving; and a work machine (6) supported by the swing body in a vertically rotatable manner, the method for detecting the position of the working end of the revolving work vehicle comprising: detecting a vertical position of the work machine with respect to the revolving superstructure by a second position detecting device (40a, 41a, and 42a); and calculating the position of the working end of the work machine based on results of detection by the first and second position detecting devices (Par. 0036-0045 and Fig. 2-3).   
	Mizuochi does not recite;
Claim 1. A swing body supported by the revolving superstructure in a horizontally rotatable manner; a first position detecting device that detects a horizontal position of the swing body with respect to the revolving superstructure.
Claim 2. The revolving work vehicle according to claim 1, wherein the first position detecting device includes a position sensor that is installed on the swing body.  
Claim 4. A swing body supported by the revolving superstructure in a horizontally rotatable manner; detecting a horizontal position of the swing body with respect to the revolving superstructure by a first position detecting device. 
	However, Nakamura discloses a revolving work vehicle comprising a base carrier (2); 
a revolving superstructure (6) provided above the base carrier in a manner capable of revolving; 
a work machine (5) supported by the swing body in a vertically rotatable manner, and further teaches swing body (5A) supported by the revolving superstructure in a horizontally rotatable manner (Col. 2-3 and Fig. 1).
	Therefore, in view of Nakamura’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Mizuochi’s revolving work vehicle to include a swing body between the work machine and revolving superstructure so that an operator could dig a trench that is parallel with and outside of the crawler belt tracks, which allows trench digging adjacent to a structure foundation.
	Muzuochi does not recite;
A first position detecting device that detects a horizontal position of the swing body with respect to the revolving superstructure;
Claim 2. The revolving work vehicle according to claim 1, wherein the first position detecting device includes a position sensor that is installed on the swing body.  
	However, Buckner discloses a work vehicle having a superstructure (31) and a work machine (300) supported by a swing body (301 and 303) in a vertically rotatable manner, and further teaches a first position detecting device (310, which is understood to be a position sensor) that detects a horizontal position of the swing body with respect to the superstructure.
Therefore, in view of Buckner’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Mizuochi’s revolving work vehicle having a swing body to include a position detecting device to maintain the originally designed intent of the operator being able to instantaneously recognize current stability during work including operations of a front working mechanism and swing operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652